DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 12/15/2020, 01/07/22, 04/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peters; Nils Günther et al. (US 20160007132 A1; hereinafter referred to as Peters et al.) further in view of S. Zamani and K. Rose (S. Zamani and K. Rose, "Spatial Audio Coding without Recourse to Background Signal Compression," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 720-724, doi: 10.1109/ICASSP.2019.8682315. https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8682315&tag=1; hereinafter referred to as Zamani et al.).

As to independent claim 1 and 12, Peters et al. teaches:
A device and method configured to encode scene-based audio data (see ¶ [0018, 0024]: “[0018] FIG. 3 is a block diagram illustrating, in more detail, one example of the audio encoding device shown in the example of FIG. 2 that may perform various aspects of the techniques described in this disclosure. [0024] The input to a future MPEG encoder is optionally one of three possible formats: […] and (iii) scene-based audio, which involves representing the soundfield using coefficients of spherical harmonic basis functions (also called “spherical harmonic coefficients” or SHC, “Higher-order Ambisonics” or HOA, and “HOA coefficients”).”), the device comprising:
a memory configured to store the scene-based audio data (see ¶ [ 0013, 0181]: “[0013] In another aspect, a computer-readable storage medium is encoded with instructions that, when executed, cause one or more processors of an audio compression device to obtain a decorrelated representation of ambient ambisonic coefficients having at least a left signal and a right signal, the ambient ambisonic coefficients having been extracted from a plurality of higher order ambisonic coefficients and representative of a background component of a soundfield described by the plurality of higher order ambisonic coefficients, wherein at least one of the plurality of higher order ambisonic coefficients is associated with a spherical basis function having an order greater than one; and generate a speaker feed based on the decorrelated representation of the ambient ambisonic coefficients. [0181] By way of example, and not limitation, such computer-readable storage media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer.”); and
one or more processors (see ¶ [ 0013, 0181 ]: see citation as in limitation above.)configured to:
perform spatial audio encoding with respect to the scene-based audio data (see Fig. 3 -elements: 20, 11, 44, 48, 36, and 50- ¶ [ 0018, 0037, 0046]: “[0018] FIG. 3 is a block diagram illustrating, in more detail, one example of the audio encoding device […] [0037] When the editing process is complete, the content creator device 12 may generate a bitstream 21 based on the HOA coefficients 11. That is, the content creator device 12 includes an audio encoding device 20 that represents a device configured to encode or otherwise compress HOA coefficients 11 in accordance with various aspects of the techniques described in this disclosure to generate the bitstream 21. […] [0046] As shown in the example of FIG. 3, the vector-based decomposition unit 27 may include a linear invertible transform (LIT) unit 30, a parameter calculation unit 32, a reorder unit 34, a foreground selection unit 36, an energy compensation unit 38, a psychoacoustic audio coder unit 40, a bitstream generation unit 42, a soundfield analysis unit 44, a coefficient reduction unit 46, a background (BG) selection unit 48, a spatio-temporal interpolation unit 50, and a quantization unit 52.” Here, the scene-based audio data is interpreted as analogous to the HOA coefficients as disclosed in paragraph [0024] of Peters et al.) to obtain a plurality of background components of a soundfield represented by the scene-based audio data, a plurality of foreground audio signals, and a corresponding plurality of spatial components(see ¶ [0009 and 0065]: “[0009] In another aspect, a device for compressing audio data includes one or more processors configured to obtain a decorrelated representation of ambient ambisonic coefficients having at least a left signal and a right signal, the ambient ambisonic coefficients having been extracted from a plurality of higher order ambisonic coefficients and representative of a background component of a soundfield described by the plurality of higher order ambisonic coefficients, wherein at least one of the plurality of higher order ambisonic coefficients is associated with a spherical basis function having an order greater than one; and generate a speaker feed based on the decorrelated representation of the ambient ambisonic coefficients. [0065] The quantization unit 52 may represent a unit configured to perform any form of quantization to compress the reduced foreground V[k] vectors 55 to generate coded foreground V[k] vectors 57, outputting the coded foreground V[k] vectors 57 to the bitstream generation unit 42. In operation, the quantization unit 52 may represent a unit configured to compress a spatial component of the soundfield, i.e., one or more of the reduced foreground V[k] vectors 55 in this example. The quantization unit 52 may perform any one of the following 12 quantization modes, as indicated by a quantization mode syntax element denoted “NbitsQ”:” Here, it is interpreted that the compressing audio data is analogous to the encoding audio data, the background component of a soundfield described by the plurality of higher order ambisonic (HOA) coefficients is analogous to the background components of a soundfield represented by the scene-based audio data and the foreground V[k] vectors along with the corresponding spatial components to the plurality of foreground signals with the corresponding spatial components.), 
each of the plurality of spatial components defining spatial characteristics of a corresponding foreground audio signal of the plurality of foreground audio signals (see Fig. 3 -element: 52, 55- and ¶ [0052 and 0058]: “[0052] […] Each of the N vectors in U (of length M samples) may represent normalized separated audio signals as a function of time (for the time period represented by M samples), that are orthogonal to each other and that have been decoupled from any spatial characteristics (which may also be referred to as directional information). The spatial characteristics, representing spatial shape and position (r, theta, phi) may instead be represented by individual i.sup.th vectors, v.sup.(i)(k), in the V matrix (each of length (N+1).sup.2). The individual elements of each of v.sup.(i)(k) vectors may represent an HOA coefficient describing the shape (including width) and position of the soundfield for an associated audio object. [0058] […] The foreground/predominant signals can be one of either vector-based or directional based signals, as described above.” and Claim 8: “8. The method of claim 1, further comprising obtaining one or more spatial components defining spatial characteristics of foreground components of the sound field, the spatial components defined in a spherical harmonic domain and generated by performing a decomposition with respect to the plurality of higher order ambisonic coefficient, wherein generating the speaker feed comprises combining the correlated ambient ambisonic coefficients with one or more foreground channels obtained based on the one or more spatial components”);
perform correlation with respect to two or more of the plurality of background components and the plurality foreground audio signals to obtain a plurality of correlated components (see ¶ [0054-0055 and 0061-0062]: “[0054] The parameter calculation unit 32 represents a unit configured to calculate various parameters, such as a correlation parameter (R), directional properties parameters (θ, φ, r), and an energy property (e). Each of the parameters for the current frame may be denoted as R[k], θ[k], φ[k], r[k] and e[k]. The parameter calculation unit 32 may perform an energy analysis and/or correlation (or so-called cross-correlation) with respect to the US [k] vectors 33 to identify the parameters. The parameter calculation unit 32 may also determine the parameters for the previous frame, where the previous frame parameters may be denoted R[k-1], θ[k-1], φ[k-1], r[k-1] and e[k-1], based on the previous frame of US[k-1] vector and V[k-1] vectors. The parameter calculation unit 32 may output the current parameters 37 and the previous parameters 39 to reorder unit 34. [0061] The foreground selection unit 36 may represent a unit configured to select the reordered US [k] matrix 33′ and the reordered V[k] matrix 35′ that represent foreground or distinct components of the soundfield based on nFG 45 (which may represent a one or more indices identifying the foreground vectors). [0142] The audio encoding device 20 may next invoke the parameter calculation unit 32 to perform the above described analysis with respect to any combination of the US [k] vectors 33, US[k-1] vectors 33, the V[k] and/or V[k-1] vectors 35 to identify various parameters in the manner described above. That is, the parameter calculation unit 32 may determine at least one parameter based on an analysis of the transformed HOA coefficients 33/35 (108).” Here, US[k] vectors are interpreted as the two or more of the plurality of background components and the V[k] vectors are interpreted as the plurality foreground audio. ); and 
specify, in a bitstream, the encoded components (see Fig. 3 -element: 42- ¶[0092]: […] The psychoacoustic audio coder unit 40 may output the encoded ambient HOA coefficients 59 and the encoded nFG signals 61 to the bitstream generation unit 42.”).
However, Peters et al. does not explicitly teach:
perform psychoacoustic audio encoding with respect to one or more of the plurality of correlated components to obtain encoded components.
Zamani et al. does teach:
perform psychoacoustic audio encoding with respect to one or more of the plurality of correlated components to obtain encoded components (see section 2.1. HOA compression in MPEG-H 3D: “The foreground components, which approximate the first r columns Uf Ʃf , are then independently coded using MPEG’s core audio coded that employs MDCT to exploit temporal correlations and psychoacoustic redundancies. However, there is no guarantee that the principal components of the current frame retain the same order as in the previous frame. Concatenating the predominant components across frames and passing them to the core audio codec without accounting for this reordering issue results in severe discontinuities across consecutive frames that can reduce the achievable compression ratio and introduce significant artifacts in the HOA reconstruction. Moreover, as foreground components capture the original data projected along the basis vectors, even small variations in ^Vf can exacerbate the discontinues at frame boundaries. To partially smooth these discontinues, the encoder performs an elaborate process, where first the basis vectors of adjacent frames ( columns of ^Vf and ^Vf-1 ) are matched for a chosen criterion (e.g., correlation) using the Hungarian algorithm [9]. Then the overlap section of these frames is projected along the two matched basis vectors, and the resulting components are temporally interpolated.
The foreground approximation of the signal is mapped back to the ambisonics domain and subtracted from Xf to produce the ambient (or background) sound components. The order of background HOA data is then reduced (usually to first order) and each channel is independently encoded using the standard core audio codec. A high level block diagram for the MPEG-H approach is shown in Fig.1.”).
Peters et al. and Zamani et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. of performing psychoacoustic audio encoding with respect to one or more of the plurality of correlated components to obtain encoded components which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).
	
Regarding claim 2, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Zamani et al. further teaches:
wherein the one or more processors are configured to perform psychoacoustic audio encoding according to a compression algorithm with respect to the at least one pair of the plurality of correlated components (see section 2.1. HOA compression in MPEG-H 3D citation as in claim 1 above: MPEG-H 3D audio standard).
Peters et al. and Zamani et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. wherein the one or more processors are configured to perform psychoacoustic audio encoding according to a compression algorithm with respect to the at least one pair of the plurality of correlated components which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).

Regarding claim 3, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Zamani et al. further teaches:
wherein the one or more processors are configured to perform psychoacoustic audio encoding with respect to at least one pair of the plurality of correlated components to obtain encoded components (see section 2.1. HOA compression in MPEG-H 3D citation as in claim 1 above : “To partially smooth these discontinues, the encoder performs an elaborate process, where first the basis vectors of adjacent frames ( columns of ^Vf and ^Vf-1 ) are matched for a chosen criterion (e.g., correlation) using the Hungarian algorithm [9].”).
Peters et al. and Zamani et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. wherein the one or more processors are configured to perform psychoacoustic audio encoding with respect to at least one pair of the plurality of correlated components to obtain encoded components which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).

Regarding claim 4, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Zamani et al. further teaches:
wherein the one or more processors are configured to:
separately perform correlation with respect to the plurality of background components to obtain a plurality of correlated background components of the plurality of correlated components (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D: “The foreground components, which approximate the first r columns Uf Ʃf , are then independently coded using MPEG’s core audio coded that employs MDCT to exploit temporal correlations and psychoacoustic redundancies.” Here, as shown in Fig. 2, the background components are interpreted to go through the same process as the foreground components (i.e., correlation and psychoacoustics).); and
perform psychoacoustic audio encoding with respect to at least one pair of the plurality of background components (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D: citation as in limitation above. Here, as shown in Fig. 2, the background components are interpreted to go through the same process as the foreground components (i.e., correlation and psychoacoustics).).
Peters et al. and Zamani et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. of separately perform correlation with respect to the plurality of background components to obtain a plurality of correlated background components of the plurality of correlated components and perform psychoacoustic audio encoding with respect to at least one pair of the plurality of background components which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).
Regarding claim 5, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Zamani et al.  further teaches:
wherein the one or more processors are configured to:
separately perform correlation with respect to the plurality of foreground audio signals to obtain a plurality of correlated foreground audio signals of the plurality of correlated components (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D: “The foreground components, which approximate the first r columns Uf Ʃf , are then independently coded using MPEG’s core audio coded that employs MDCT to exploit temporal correlations and psychoacoustic redundancies.”); and
perform psychoacoustic audio encoding with respect to at least one pair of the plurality of correlated foreground audio signals (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D: citation as in limitation above.).
Peters et al. and Zamani et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. of separately perform correlation with respect to the plurality of foreground audio signals to obtain a plurality of correlated foreground audio signals of the plurality of correlated components and perform psychoacoustic audio encoding with respect to at least one pair of the plurality of correlated foreground audio signals which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).

Regarding claim 7, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Peters et al. further teaches:
wherein the one or more processors are further configured to:
reorder, based on the correlation, one or more of the plurality of background components and the plurality of foreground audio signals in the bitstream (see ¶ [0054-0055]: “[0054] The parameter calculation unit 32 represents a unit configured to calculate various parameters, such as a correlation parameter (R), directional properties parameters (θ, φ, r), and an energy property (e). […] The parameter calculation unit 32 may output the current parameters 37 and the previous parameters 39 to reorder unit 34. [0055] The parameters calculated by the parameter calculation unit 32 may be used by the reorder unit 34 to re-order the audio objects to represent their natural evaluation or continuity over time. The reorder unit 34 may compare each of the parameters 37 from the first US [k] vectors 33 turn-wise against each of the parameters 39 for the second US[k-1] vectors 33. The reorder unit 34 may reorder (using, as one example, a Hungarian algorithm) the various vectors within the US [k] matrix 33 and the V[k] matrix 35 based on the current parameters 37 and the previous parameters 39 to output a reordered US [k] matrix 33′ (which may be denoted mathematically as US[k]) and a reordered V[k] matrix 35′ (which may be denoted mathematically as V[k]) to a foreground sound (or predominant sound—PS) selection unit 36 (“foreground selection unit 36”) and an energy compensation unit 38.”); and
specify, in the bitstream, an indication representative of how the one or more of the plurality of background components the plurality of foreground audio signals were reordered in the bitstream (see ¶ [0061]: “[0061] The foreground selection unit 36 may represent a unit configured to select the reordered US [k] matrix 33′ and the reordered V[k] matrix 35′ that represent foreground or distinct components of the soundfield based on nFG 45 (which may represent a one or more indices identifying the foreground vectors). The foreground selection unit 36 may output nFG signals 49 (which may be denoted as a reordered US [k].sub.1, . . . , nFG 49, FG.sub.1, . . . , nfG[k] 49, or X.sub.PS.sup.(1 . . . nFG)(k) 49) to the psychoacoustic audio coder unit 40, where the nFG signals 49 may have dimensions D: M×nFG and each represent mono-audio objects. The foreground selection unit 36 may also output the reordered V[k] matrix 35′ (or v.sup.(1 . . . nFG)(k) 35′) corresponding to foreground components of the soundfield to the spatio-temporal interpolation unit 50, where a subset of the reordered V[k] matrix 35′ corresponding to the foreground components may be denoted as foreground V[k] matrix 51.sub.k (which may be mathematically denoted as V.sub.1, . . . , nFG[k]) having dimensions D: (N+1).sup.2×nFG.” Here, the indices are interpreted to be associated with the reordering.).

Regarding claim 8, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Peters et al. further teaches:
wherein the one or more processors are configured to perform a linear invertible transform with respect to the scene-based audio data to obtain the plurality of foreground audio signals and the corresponding plurality of spatial components (see Fig. 3 -elements: 11, 30, 33, 35, 32, 34, 36 - and ¶ [0047, 0051-0052, 0055]: “[0047] The linear invertible transform (LIT) unit 30 receives the HOA coefficients 11 in the form of HOA channels, each channel representative of a block or frame of a coefficient associated with a given order, sub-order of the spherical basis functions (which may be denoted as HOA[k], where k may denote the current frame or block of samples). The matrix of HOA coefficients 11 may have dimensions D: M×(N+1).sup.2. [0051] In this way, the LIT unit 30 may perform SVD with respect to the HOA coefficients 11 to output US[k] vectors 33 (which may represent a combined version of the S vectors and the U vectors) having dimensions D: M×(N+1).sup.2, and V[k] vectors 35 having dimensions D: (N+1).sup.2×(N+1).sup.2. Individual vector elements in the US[k] matrix may also be termed X.sub.PS(k) while individual vectors of the V[k] matrix may also be termed v(k). [0052] An analysis of the U, S and V matrices may reveal that the matrices carry or represent spatial and temporal characteristics of the underlying soundfield represented above by X. [0055] […] The reorder unit 34 may reorder (using, as one example, a Hungarian algorithm) the various vectors within the US [k] matrix 33 and the V[k] matrix 35 based on the current parameters 37 and the previous parameters 39 to output a reordered US [k] matrix 33′ (which may be denoted mathematically as US[k]) and a reordered V[k] matrix 35′ (which may be denoted mathematically as V[k]) to a foreground sound (or predominant sound—PS) selection unit 36 (“foreground selection unit 36”) and an energy compensation unit 38. [0061] The foreground selection unit 36 may represent a unit configured to select the reordered US [k] matrix 33′ and the reordered V[k] matrix 35′ that represent foreground or distinct components of the soundfield based on nFG 45 (which may represent a one or more indices identifying the foreground vectors.” Here, it is interpreted that the reordered US[k] and V[k] are associated with the foreground and spatial components.). 

Regarding claim 9, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Peters et al. further teaches:
wherein the scene-based audio data comprises higher order ambisonic coefficients corresponding to an order greater than zero (see ¶ 0006 and 0099 ]: “[0006] In general, techniques are described for coding of higher-order ambisonics audio data. Higher-order ambisonics audio data may comprise at least one higher-order ambisonic (HOA) coefficient corresponding to a spherical harmonic basis function having an order greater than one. Techniques are described for reducing correlation between higher order ambisonics (HOA) background channels. [0099] […] In some examples, the ambient ambisonic coefficients are associated with spherical basis functions having an order of zero or an order of one, and to apply the UHJ matrix to the ambient ambisonic coefficients, the device is configured to perform a scalar multiplication of the UHJ matrix with respect to at least a subset of the ambient ambisonic coefficients.”).

Regarding claim 10, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Peters et al. further teaches:
wherein the scene-based audio data comprises audio data defined in a spherical harmonic domain (see ¶ [0006]: “[0006] In general, techniques are described for coding of higher-order ambisonics audio data. Higher-order ambisonics audio data may comprise at least one higher-order ambisonic (HOA) coefficient corresponding to a spherical harmonic basis function having an order greater than one. Techniques are described for reducing correlation between higher order ambisonics (HOA) background channels.”).

Regarding claim 11, Peters et al. in combination with Zamani et al. teach the limitations as in claim 1.
Peters et al. further teaches:
wherein each of the plurality of foreground audio signals comprises a foreground audio signal defined in the spherical harmonic domain (see Fig. 3 and ¶ [0024, 0027-0028, 0057 and 0065] and claim 8: “[0024] […] scene-based audio, which involves representing the soundfield using coefficients of spherical harmonic basis functions (also called “spherical harmonic coefficients” or SHC, “Higher-order Ambisonics” or HOA, and “HOA coefficients”). [0027] One example of a hierarchical set of elements is a set of spherical harmonic coefficients (SHC). The following expression demonstrates a description or representation of a soundfield using SHC: […] [0028] The expression shows that the pressure p.sub.i at any point {r.sub.r, θ.sub.r, φ.sub.r} of the soundfield, at time t, can be represented uniquely by the SHC, A.sub.n.sup.m(k). Here, k=ω/c, c is the speed of sound (˜343 m/s), {r.sub.r, θ.sub.r, φ.sub.r} is a point of reference (or observation point), j.sub.n(•) is the spherical Bessel function of order n, and Y.sub.n.sup.m(θ.sub.r, φ.sub.r) are the spherical harmonic basis functions of order n and suborder m. [0057] The soundfield analysis unit 44 may also determine, again to potentially achieve the target bitrate 41, the total number of foreground channels (nFG) 45, the minimum order of the background (or, in other words, ambient) soundfield (N.sub.BG or, alternatively, MinAmbHOAorder), the corresponding number of actual channels representative of the minimum order of background soundfield (nBGa=(MinAmbHOAorder+1).sup.2), and indices (i) of additional BG HOA channels to send (which may collectively be denoted as background channel information 43 in the example of FIG. 3). [0065] […] In operation, the quantization unit 52 may represent a unit configured to compress a spatial component of the soundfield, i.e., one or more of the reduced foreground V[k] vectors 55 in this example. Claim 8: The method of claim 1, further comprising obtaining one or more spatial components defining spatial characteristics of foreground components of the sound field, the spatial components defined in a spherical harmonic domain and generated by performing a decomposition with respect to the plurality of higher order ambisonic coefficient, wherein generating the speaker feed comprises combining the correlated ambient ambisonic coefficients with one or more foreground channels obtained based on the one or more spatial components.”), and
wherein each of the corresponding plurality of spatial components comprises a spatial component defined in the spherical harmonic domain (see Fig. 3 and  ¶ [0024, 0027-0028, 0057 and 0065] and claim 8 citations as in previous limitation: “[0065] […] In operation, the quantization unit 52 may represent a unit configured to compress a spatial component of the soundfield, i.e., one or more of the reduced foreground V[k] vectors 55 in this example”).

Claims 13-17 and 19-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Peters; Nils Günther et al. (US 20160007132 A1; hereinafter referred to as Peters et al.) further in view of S. Zamani and K. Rose (S. Zamani and K. Rose, "Spatial Audio Coding without Recourse to Background Signal Compression," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 720-724, doi: 10.1109/ICASSP.2019.8682315. https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8682315&tag=1; hereinafter referred to as Zamani et al.) as applied to claims 1 and 12 above, and further in view of Peters; Nils Gunther and Sen; Dipanjan (US 20140358565 A1; hereinafter referred to as Peters and Sens).

As to independent claim 13, Peters et al. teaches:
A device configured to decode a bitstream representative of scene-based audio data (see Fig. 4 and ¶ [0019]: “[0019] FIG. 4 is a block diagram illustrating the audio decoding device of FIG. 2 in more detail.”), the device comprising:
a memory configured to store the bitstream (see ¶ [0038]: “[0038] The intermediate device may comprise a file server, a web server, a desktop computer, a laptop computer, a tablet computer, a mobile phone, a smart phone, or any other device capable of storing the bitstream 21 for later retrieval by an audio decoder.”), 

Peters et al. further teaches:
one or more processors (see ¶ [0013] “[0013] In another aspect, a computer-readable storage medium is encoded with instructions that, when executed, cause one or more processors of an audio compression device to obtain a decorrelated representation of ambient ambisonic coefficients”) configured to:
perform psychoacoustic audio decoding with respect to one or more of the plurality of encoded (see ¶ [0105, 0107]: “[0105] The extraction unit 72 may pass the coded foreground V[k] vectors 57 to the V-vector reconstruction unit 74 and the encoded ambient HOA coefficients 59 along with the encoded nFG signals 61 to the psychoacoustic decoding unit 80. [0107] The psychoacoustic decoding unit 80 may operate in a manner reciprocal to the psychoacoustic audio coder unit 40 shown in the example of FIG. 3 so as to decode the encoded ambient HOA coefficients 59 and the encoded nFG signals 61 and thereby generate energy compensated ambient HOA coefficients 47′ and the interpolated nFG signals 49′ (which may also be referred to as interpolated nFG audio objects 49′).”);
reconstruct, based on the plurality of reordered components, the scene-based audio data (see Fig. 4, ¶ [0106, 0109 and 0152]: “[0106] The V-vector reconstruction unit 74 may represent a unit configured to reconstruct the V-vectors from the encoded foreground V[k] vectors 57. The V-vector reconstruction unit 74 may operate in a manner reciprocal to that of the quantization unit 52. [0109] In examples where the vector-based reconstruction unit 92 outputs the HOA coefficients 11′ to a reproduction system comprising a stereo system, the recorrelation unit 81 may process the S and D signals (e.g., a natural left signal and a natural right signal) to produce the recorrelated HOA coefficients 47″. For instance, because the S and D signals represent a natural left signal and natural right signal, the reproduction system may use the S and D signals as the two stereo output streams. In examples where the reconstruction unit 92 outputs the HOA coefficients 11′ to a reproduction system comprising a mono-audio system, the reproduction system may combine or mix the S and D signals (as represented in the HOA coefficients 11′) to obtain the mono-audio output for playback. In the example of a mono-audio system, the reproduction system may add the mixed mono-audio output to one or more foreground channels (if there are any foreground channels) to generate the audio output. [0152] The audio decoding device 24 may next invoke the spatio-temporal interpolation unit 76. The spatio-temporal interpolation unit 76 may receive the reordered foreground directional information 55.sub.k′”).

However, Peters et al. does not explicitly teach:
the bitstream including a plurality of encoded correlated components of a soundfield represented by the scene-based audio data;
the plurality of encoded correlated components; 
(one or more processors configured to:)
obtain, from the bitstream, an indication representative of how the one or more of the plurality of correlated components were reordered in the bitstream; 
reorder, based on the indication, the plurality of correlated components to obtain a plurality of reordered components

Zamani et al. does teach:
the bitstream including a plurality of encoded correlated components of a soundfield represented by the scene-based audio data (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D citation as in claim 1 and: “ The spatial characteristics are captured by individual columns of Vf , or basically the basis vectors of the SVD transform. For each frame, Vf is truncated to the first r columns, which correspond to the largest singular values, then differential[l]y quantized to ^Vf and sent to the decoder as side information” Here, it is interpreted that the encoded correlated components of the soundfield (i.e., BG and FG signals/components) outputted from the proposed method in Fig. 4 are associated with encoded correlated components in a bitstream.);
the plurality of encoded correlated components (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D citation as in limitation above);
Peters et al. and Zamani et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. wherein the bitstream included a plurality of encoded correlated components of a soundfield represented by the scene-based audio data which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).

However, Peters et al. in combination with Zamani et al. do not explicitly teach:
(one or more processors configured to:)
obtain, from the bitstream, an indication representative of how the one or more of the plurality of correlated components were reordered in the bitstream; 
reorder, based on the indication, the plurality of correlated components to obtain a plurality of reordered components

Peters and Sens do teach:
obtain, from the bitstream, an indication representative of how the one or more of the plurality of correlated components were reordered in the bitstream (see ¶ [0528, 0550, 0619]: “[0528] The reorder indices 205 include indices identifying how the vectors of US[k] vectors 33 and the vectors of the V[k] vectors 35 are to be reordered (e.g., by index pairs with the first index of the pair identifying the index of the current vector location and the second index of the pair identifying the reordered location of the vector). The vector reorder unit 208 represents a unit configured to reorder the US[k] vectors 33 and the V[k] vectors 35 in accordance with the reorder indices 205. The reorder unit 34 may output the reordered US[k] vectors 33' and the reordered V[k] vectors 35', while also passing the reorder indices 205 as one or more syntax elements to the bitstream generation unit 42. [0550]: The main channel information generation unit 242 may generate a main bitstream 21 that includes one or more, if not all, of reorder indices 205, […]; [0619]: FIG. 11D is a block diagram illustrating, in more detail, the reorder unit 84 of the audio decoding device 24 shown in the example of FIG. 5. […] The extraction unit 72 may parse these syntax elements 205 from the bitstream 21 and pass the syntax element 205 to the reorder unit 84.”.);

Peters and Sens also teach:
reorder, based on the indication, the plurality of correlated components to obtain a plurality of reordered components (see Figs. 4-5 and ¶ [0193, 0430]: “[0193] As one example of using correlation of the vectors in the V matrix, the parameter calculation unit [32] may determine that the vectors of the V[k] matrix 35 are correlated as specified in the following Table 4. From the above Table 4, the reorder unit 34 determines, as one example, that V[k-1][1] vector correlates to the differently positioned V[k][2] vector, the V[k-1][2] vector correlates to the differently positioned V[k][1] vector, the V[k-1][3] vector correlates to the similarly positioned V[k][3] vector, and the V[k-1][4] vector correlates to the similarly positioned V[k][4] vector. The reorder unit 34 may output the reordered version of the vectors of the V[k] matrix 35 as a reordered V[k] matrix 35'. [0430] The reorder unit 84 may represent a unit configured to operate in a manner similar reciprocal to that described above with respect to the reorder unit 34. The reorder unit 84 may receive syntax elements indicative of the original order of the foreground components of the HOA coefficients 11. The reorder unit 84 may, based on these reorder syntax elements, reorder the interpolated nFG signals 49' and the reduced foreground V[k] vectors 55.sub.k to generate reordered nFG signals 49'' and reordered foreground V[k] vectors 55.sub.k'. The reorder unit 84 may output the reordered nFG signals 49'' to the foreground formulation unit 78 and the reordered foreground V[k] vectors 55.sub.k' to the spatio-temporal interpolation unit 76.”); and
Peters et al. in combination with Zamani et al. and Peters and Sens are considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. in combination with Zamani et al. to incorporate the teachings of Peters and Sens of obtaining, from the bitstream, an indication representative of how the one or more of the plurality of correlated components were reordered in the bitstream  and reordering, based on the indication, the plurality of correlated components to obtain a plurality of reordered components which provide the benefit of improving coding efficiency (see [0139] of Peters and Sens).

As to independent claim 23, Peters et al. teaches:
A method of decoding a bitstream representative of scene-based audio data (see Fig. 4 and ¶ [0019]: “[0019] FIG. 4 is a block diagram illustrating the audio decoding device of FIG. 2 in more detail.”), the method comprising:
Peters et al. further teaches:
performing psychoacoustic audio decoding with respect to one or more of the plurality of encoded (see ¶ [0105, 0107] citations as in claim 13.);
Peters et al.  does teach:
reconstructing, based on the plurality of reordered components, the scene-based audio data (see ¶ [0106 and 0109] citations as in claim 13).

However, Peters et al. does not explicitly teach:
the plurality of encoded correlated components 
obtaining, from the bitstream, a plurality of encoded correlated components 
obtaining, from the bitstream, an indication representative of how the one or more of the plurality of correlated components were reordered in the bitstream 
reordering, based on the indication, the plurality of correlated components to obtain a plurality of reordered components 

Zamani et al. does teach:
the plurality of encoded correlated components (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D citation as in claim 13 above);
obtaining, from the bitstream, a plurality of encoded correlated components (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D citation as in claim 13);
Peters et al. and Zamani et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. of the plurality of encoded correlated components and wherein the bitstream included a plurality of encoded correlated components of a soundfield represented by the scene-based audio data which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).

However, Peters et al. in combination with Zamani et al. do not explicitly teach:
obtaining, from the bitstream, an indication representative of how the one or more of the plurality of correlated components were reordered in the bitstream;
reordering, based on the indication, the plurality of correlated components to obtain a plurality of reordered components 
Peters and Sens do teach:
obtaining, from the bitstream, an indication representative of how the one or more of the plurality of correlated components were reordered in the bitstream (see ¶ [0528, 0550, 0619] citations as in claim 13);
reordering, based on the indication, the plurality of correlated components to obtain a plurality of reordered components (see Figs. 4-5 and ¶ [0193, 430] citations as in claim 13);
Peters et al. in combination with Zamani et al. and Peters and Sens are considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. in combination with Zamani et al. to incorporate the teachings of Peters and Sens of obtaining, from the bitstream, an indication representative of how the one or more of the plurality of correlated components were reordered in the bitstream and reordering, based on the indication, the plurality of correlated components to obtain a plurality of reordered components which provide the benefit of improving coding efficiency (see [0139] of Peters and Sens).

Regarding claims 14 and 24, Peters et al. in combination with Zamani et al. and Peters and Sens teach the limitations as in claim 13 and 23.
Peters et al. further teaches:
wherein the one or more processors are configured to perform psychoacoustic audio decoding according to a decompression algorithm with respect to the plurality of encoded correlated components (see ¶ [0105, 0107] citations of Peters et al. as in claim 13 above and [0152]: “[0107] The psychoacoustic decoding unit 80 may operate in a manner reciprocal to the psychoacoustic audio coder unit 40 shown in the example of FIG. 3 so as to decode the encoded ambient HOA coefficients 59 and the encoded nFG signals 61 and thereby generate energy compensated ambient HOA coefficients 47′ and the interpolated nFG signals 49′ (which may also be referred to as interpolated nFG audio objects 49′). [0152] As shown in FIG. 6B, the audio encoding device 20 (e.g., by invoking the psychoacoustic audio coder unit 40) may apply temporal encoding (e.g., by applying AAC and/or USAC) to the decorrelated HOA background signals (170) and to any foreground channels (166).”);
However, Peters et al. does not explicitly teach:
the plurality of encoded correlated components 
Zamani et al. does teach:
the plurality of encoded correlated components (see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D citation of Zamani et al. as in claim 13 above: “For each frame, Vf is truncated to the first r columns, which correspond to the largest singular values, then differential[l]y quantized to ^Vf and sent to the decoder as side information”);
Peters et al. in combination with Zamani et al. and Peters and Sens are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. of the plurality of encoded correlated components which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).
 
Regarding claims 15 and 25, Peters et al. in combination with Zamani et al. and Peters and Sens teach the limitations as in claim 13 and 23.
Peters et al. in combination with Zamani et al. further teaches:
wherein the one or more processors are configured to perform psychoacoustic audio decoding with respect to at least one pair of the plurality of encoded correlated components to obtain the plurality of correlated components (see ¶ [0105, 0107] citations of Peters et al. as in claim 13 above and see Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D citation of Zamani et al. as in claim 13 above. “For each frame, Vf is truncated to the first r columns, which correspond to the largest singular values, then differential[l]y quantized to ^Vf and sent to the decoder as side information” Here, the at least one pair of the plurality of encoded correlated components are interpreted as the more than one FG/BG signals in Fig. 4 of Zamani et al. ).
Peters et al. in combination with Zamani et al. and Peters and Sens are both considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. to incorporate the teachings of Zamani et al. of wherein the one or more processors are configured to perform psychoacoustic audio decoding with respect to at least one pair of the plurality of encoded correlated components to obtain the plurality of correlated components which provides the benefit of smoothing discontinuities (see section 2.1. HOA compression in MPEG-H 3D of Zamani et al.).

Regarding claims 16 and 26, Peters et al. in combination with Zamani et al. and Peters and Sens teach the limitations as in claim 13 and 23.
Peters and Sens further teaches:
wherein the one or more processors are configured to separately reorder, based on the indication, a plurality of correlated background components of the plurality of correlated components to obtain a plurality of reordered background components of the plurality of reordered components (see ¶ [1107]: “[1107] In this way, the techniques may enable the audio decoding device 540B to audio decode reordered one or more vectors representative of distinct components of a soundfield, the reordered one or more vectors having been reordered to facilitate compressing the one or more vectors. In these and other examples, the audio decoding device 540B may recombine the reordered one or more vectors with reordered one or more additional vectors to recover spherical harmonic coefficients representative of distinct components of the soundfield. In these and other examples, the audio decoding device 540B may then recover a plurality of spherical harmonic coefficients based on the spherical harmonic coefficients representative of distinct components of the soundfield and spherical harmonic coefficients representative of background components of the soundfield.”).
Peters et al. in combination with Zamani et al. and Peters and Sens are considered to be analogous to the claimed invention because they are in the same field of endeavor in audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters et al. in combination with Zamani et al. to incorporate the teachings of Peters and Sens of wherein the one or more processors are configured to separately reorder, based on the indication, a plurality of correlated background components of the plurality of correlated components to obtain a plurality of reordered background components of the plurality of reordered components which provide the benefit of facilitating compressing vectors (see [0139] of Peters and Sens).

Regarding claims 17 and 27, Peters et al. in combination with Zamani et al. and Peters and Sens teach the limitations as in claim 13 and 23.
Peters et al. further teaches:
wherein the one or more processors are configured to separately reorder, based on the indication, a plurality of correlated foreground audio signals of the plurality of correlated components to obtain a plurality of reordered foreground audio signals of the plurality of reordered components (see Figs. 4-5 and ¶ [0193, 0430] citation from Peters and Sens as in claim 13: “[0193] As one example of using correlation of the vectors in the V matrix, the parameter calculation unit [32] may determine that the vectors of the V[k] matrix 35 are correlated as specified in the following Table 4. From the above Table 4, the reorder unit 34 determines, as one example, that V[k-1][1] vector correlates to the differently positioned V[k][2] vector, the V[k-1][2] vector correlates to the differently positioned V[k][1] vector, the V[k-1][3] vector correlates to the similarly positioned V[k][3] vector, and the V[k-1][4] vector correlates to the similarly positioned V[k][4] vector. The reorder unit 34 may output the reordered version of the vectors of the V[k] matrix 35 as a reordered V[k] matrix 35'. [0430] The reorder unit 84 may represent a unit configured to operate in a manner similar reciprocal to that described above with respect to the reorder unit 34. The reorder unit 84 may receive syntax elements indicative of the original order of the foreground components of the HOA coefficients 11. The reorder unit 84 may, based on these reorder syntax elements, reorder the interpolated nFG signals 49' and the reduced foreground V[k] vectors 55.sub.k to generate reordered nFG signals 49'' and reordered foreground V[k] vectors 55.sub.k'. The reorder unit 84 may output the reordered nFG signals 49'' to the foreground formulation unit 78 and the reordered foreground V[k] vectors 55.sub.k' to the spatio-temporal interpolation unit 76.”).

Regarding claims 19 and 29, Peters et al. in combination with Zamani et al. and Peters and Sens teach the limitations as in claim 13 and 23.
Peters et al. further teaches:
wherein the scene-based audio data comprises higher order ambisonic coefficients corresponding to an order greater than one (see ¶ [0006]: “[0006] In general, techniques are described for coding of higher-order ambisonics audio data. Higher-order ambisonics audio data may comprise at least one higher-order ambisonic (HOA) coefficient corresponding to a spherical harmonic basis function having an order greater than one. Techniques are described for reducing correlation between higher order ambisonics (HOA) background channels).

Regarding claims 20 and 30, Peters et al. in combination with Zamani et al. and Peters and Sens teach the limitations as in claim 13 and 23.
Peters et al. further teaches:
wherein the scene-based audio data comprises higher order ambisonic coefficients corresponding to an order greater than zero (see ¶ [0006 and 0099]: “[0006] In general, techniques are described for coding of higher-order ambisonics audio data. Higher-order ambisonics audio data may comprise at least one higher-order ambisonic (HOA) coefficient corresponding to a spherical harmonic basis function having an order greater than one. Techniques are described for reducing correlation between higher order ambisonics (HOA) background channels. [0099] […] In some examples, the ambient ambisonic coefficients are associated with spherical basis functions having an order of zero or an order of one, and to apply the UHJ matrix to the ambient ambisonic coefficients, the device is configured to perform a scalar multiplication of the UHJ matrix with respect to at least a subset of the ambient ambisonic coefficients.”).

Regarding claims 21, Peters et al. in combination with Zamani et al. and Peters and Sens teach the limitations as in claim 13.

Peters et al. further teaches:
wherein the scene-based audio data comprises audio data defined in a spherical harmonic domain (see ¶ [0024, 0027-0028, 0057 and 0065] and claim 8 citations as in previous limitation: “[0065] […] In operation, the quantization unit 52 may represent a unit configured to compress a spatial component of the soundfield, i.e., one or more of the reduced foreground V[k] vectors 55 in this example”).

Regarding claims 22, Peters et al. in combination with Zamani et al. and Peters and Sens teach the limitations as in claim 13.
Peters et al. further teaches:
wherein the one or more processors are further configured to render the scene-based audio data to one or more speaker feeds (see ¶ [0136]: “[0136] Thus, the audio decoding device 24 may, in examples, represent a device configured to obtain a decorrelated representation of ambient ambisonic coefficients having at least a left signal and a right signal, the ambient ambisonic coefficients having been extracted from a plurality of higher order ambisonic coefficients and representative of a background component of a soundfield described by the plurality of higher order ambisonic coefficients, wherein at least one of the plurality of higher order ambisonic coefficients is associated with a spherical basis function having an order greater than one, and to generate a speaker feed based on the decorrelated representation of the ambient ambisonic coefficients.”), and
wherein the device further comprises speakers configured to reproduce, based on the speaker feeds, the soundfield represented by the scene-based audio data (see ¶ [0160] “[0160] Additionally, the HOA coefficient formulation unit 82 may perform HOA spatial decoding of the correlated HOA background channels, and any available decoded foreground channels (178). In turn, the HOA coefficient formulation unit 82 may render the decoded audio signals to one or more output devices (180), such as loudspeakers and/or headphones (including, but not limited to, output devices with stereo or surround-sound capabilities).”).

Allowable Subject Matter
Claims 6, 18, and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Peters et al. in combination with Zamani et al. and Peters and Sens and Ma et al. teach all of the limitations as in claims 1, 13, and 23, above.
Regarding claims 6, however, Peters et al. in combination with Zamani et al. and Peters and Sens and Ma et al. fail to teach:
wherein the one or more processors are configured to perform correlation with respect to at least one of the plurality of background components and at least one of the plurality of foreground audio signals to obtain at least one pair of the plurality of correlated components
Regarding claims 18 and 28, however, Peters et al. in combination with Zamani et al. and Peters and Sens and Ma et al. fail to teach:
wherein the plurality of correlated components include a background component correlated to a foreground audio signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/16/2022